In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
JEFFREY NORRIS,          *
                         *                          No. 15-525V
             Petitioner, *                          Special Master Christian J. Moran
                         *
v.                       *                          Filed: May 23, 2017
                         *
SECRETARY OF HEALTH      *                          Attorneys’ fees and costs; award in
AND HUMAN SERVICES,      *                          the amount to which respondent does
                         *                          not object.
             Respondent, *
******************** *

Alison H. Haskins, Maglio Christopher and Toale, PA, Sarasota, FL, for petitioner;
Ann Donohue Martin, United States Dep’t of Justice, Washington, DC, for
respondent.

              UNPUBLISHED DECISION ON FEES AND COSTS 1

      On May 16, 2017, petitioner moved for final attorneys’ fees and costs in the
above-captioned matter. Petitioner requested reimbursement for attorneys’ fees
and costs in the amount of $60,000.00, an amount to which respondent does not
object. The Court awards this amount.

       On May 22, 2015, Jeffrey Norris filed a petition for compensation alleging
that the influenza vaccine, which he received on October 2, 2013, caused him to
suffer from transverse myelitis (“TM”) and/or the significant aggravation of TM.
The undersigned issued a decision awarding compensation to petitioner based on
the parties’ joint stipulation. Decision, issued Mar. 20, 2017, 2017 WL 1383763.


1
  The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services), requires that the Court post this decision on its website.
Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing redaction of
medical information or other information described in 42 U.S.C. § 300aa-12(d)(4). Any
redactions ordered by the special master will appear in the document posted on the website.
       Because petitioner received compensation, petitioner is entitled to an award
of attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e). Petitioner seeks a total of
$60,000.00 in attorneys’ fees and costs. In compliance with General Order No. 9,
petitioner states that he incurred $23.25 in personal costs in pursuit of his claim.

       After reviewing the request, the Court awards the following:

       a. A lump sum of $59,976.75 in the form of a check made payable
          to petitioner and petitioner’s attorney, Alison H. Haskins, of
          Maglio Christopher and Toale, PA; and

       b. A lump sum of $23.25 in the form of a check made payable to
          Jeffrey Norris.

This represents reimbursement for attorneys’ fees and other litigation costs
available under 42 U.S.C. § 300aa-15(e). In the absence of a motion for review
filed pursuant to RCFC Appendix B, the clerk of the court shall enter judgment in
accordance herewith.2

       IT IS SO ORDERED.

                                                    S/Christian J. Moran
                                                    Christian J. Moran
                                                    Special Master




2
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing
of notice renouncing the right to seek review.
                                                2